    3:20-cv-01552-JMC        Date Filed 05/11/20   Entry Number 46   Page 1 of 32



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Mary T. Thomas, et al.,                       No.: 3:20-cv-01552-JMC

             Plaintiffs,

      v.
                                                  State Election Commission
Marci Andino, et al.,                             Defendants’ Opposition to
                                               Motion for Preliminary Injunction
             Defendants.


      Defendants Marci Andino, John Wells, Clifford J. Elder, and Scott Moseley

(“Election Defendants”), all of whom have been sued in their official capacities with

the State Election Commission, submit this Opposition to the Plaintiffs’ Motion for

a Preliminary Injunction.

                                     Introduction

      COVID-19 is serious. So is the rule of law. The urgency of the moment is no

reason to cast aside South Carolina statutes by misapplying well-established legal

principles about the extraordinary nature of injunctive relief.

      The Plaintiffs ask this Court to upend South Carolina’s rules of absentee

voting after that process is already underway because, they claim, the rules are too

burdensome in light of COVID-19. First, the Plaintiffs ask the Court to enjoin the

application of S.C. Code § 7-15-320, which provides which voters are qualified to

vote by absentee ballot (“Qualification Requirement”), so that every voter in South

Carolina may vote by absentee ballot if she so desires. Second, they demand the

Court enjoin application of the requirement in S.C. Code §§ 7-15-220 and 7-15-420

that a witness attest to an absentee voter’s oath that she has complied with the

laws governing absentee voting (“Witness Requirement”).
     3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46    Page 2 of 32



      The Plaintiffs’ request for this drastic relief suffers from multiple flaws. In

the first place, they ignore the United State Supreme Court’s level of scrutiny for

absentee voting, never mentioning McDonald v. Board of Election Commissioners of

Chicago, 394 U.S. 802 (1969). In that case, the Supreme Court refused to apply the

heightened scrutiny to a challenge to absentee-voting rules that the Plaintiffs ask

this Court to apply.

      In the second, the crux of their argument about how in-person voting and

having to see other people to witness an absentee ballot is unsafe—Governor

McMaster’s “home or work” order—no longer carries much (if any) weight. The

Governor lifted that order on May 4, more than a month before the June 9 primary.

See Office of the Governor, Exec. Order 2020-31 (Election Defs.’ Ex. 1).

      In the third, the Plaintiffs overstate the burden of complying with the

Qualification and Witness Requirements. A careful review of their declarations

shows that most, if not all, of the individual Plaintiffs can cast valid absentee

ballots while safely self-quarantining.

      In the fourth, they discount South Carolina’s substantial interests. The State

has an interest in protection of its carefully, legislatively drawn balance of making

voting easier for people who might otherwise struggle with in-person voting while

avoiding voter fraud. And the State and its citizens have an undeniable interest in

election integrity. The Qualification and Witness Requirements promote these

interests.

      And in the fifth, the Plaintiffs miscalculate the equities and the public

interest. Even without an injunction, they can all vote (all by absentee ballot).


                                          2
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46      Page 3 of 32



Speaking of voting, it is already underway for the primaries. Changing the rules

now risks confusing voters. Plus, changing the rules now amounts to a judicial

rewriting of a statute—taking the Court beyond its constitutional rule.

                                    Background

COVID-19 and South Carolina

      Like the rest of the county, COVID-19 is affecting South Carolina. Governor

McMaster issued his first executive order related to COVID-19 on March 11,

suspending certain transportation regulations. See Office of the Governor, Exec.

Order 2020-07. In reliance on the authority granted to him under the South

Carolina Code of Laws and Article IV of the Constitution of South Carolina, two

days later, he declared a state of emergency based on the public-health emergency

posed by COVID-19. See Office of the Governor, Exec. Order 2020-08. (Additional

declarations of emergency were made on March 28, see Office of the Governor, Exec.

Order 2020-15, April 12, see Office of the Governor, Exec. Order 2020-23, and April

27, see Office of the Governor, Exec. Order 2020-29.) Two days after the first

emergency was declared, the Governor closed public schools. See Office of the

Governor, Exec. Order 2020-09. Over the next week, other executive orders

followed, including ones that limited the size of gatherings, addressed the

functioning of government, and instituted social distancing. See Office of the

Governor, Exec. Order 2020-10; Office of the Governor, Exec. Order 2020-11; Office

of the Governor, Exec. Order 2020-12. All nonessential businesses were closed

effective April 6. See Office of the Governor, Exec. Order 2020-18.




                                          3
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 4 of 32



      Also on April 6, Governor McMaster issued his “home or work” executive

order. That order instructed South Carolinians to stay at home or limit their travel

to work or obtaining essential services. See Office of the Governor, Exec. Order

2020-21. The “home or work” order was lifted on May 4. See Office of the Governor,

Exec. Order 2020-31.

      As of May 11, the South Carolina Department of Health and Environmental

Control (“DHEC”) reported 7,653 COVID-19 cases and 331 COVID-19 deaths in

South Carolina. See S.C. Dep’t of Health and Envtl. Control, SC Testing Data &

Projections      (COVID-19),      https://www.scdhec.gov/infectious-diseases/viruses/

coronavirus-disease-2019-covid-19/sc-testing-data-projections-covid-19 (last visited

May 11, 2020).

The South Carolina Election Law

      The General Assembly is charged with “provid[ing] for the administration of

elections and for absentee voting.” S.C. Const. art. II, § 10. It has done so in the

South Carolina Election Law. See S.C. Code § 7-1-10 et seq.

      The General Assembly has given the Election Defendants the authority to

implement and oversee elections in South Carolina. Id. § § 7-15-10(d). The

Commission consists of five members, appointed by the Governor. Id. § 7-3-10(a).

The Commission acts independently of any political campaign. Id. § 7-3-10(e). The

Commission, in turn, elects an executive director, who “shall be the chief

administrative officer for the State Election Commission.” Id. § 7-3-20(A). The

executive director is responsible for myriad statutorily defined duties, including, but

not limited to, supervising the conduct of the county boards of elections and voter


                                          4
     3:20-cv-01552-JMC       Date Filed 05/11/20   Entry Number 46     Page 5 of 32



registration (“County Boards”); maintaining a complete master list of qualified

voters by county and precinct; and furnishing each County Board with a master list

of all registered voters in the county at least ten days prior to each election. Id. § 7-

3-20(B). She also serves as the chief state election official for implementing and

coordinating the State’s responsibilities under the National Voter Registration Act

of 1993 and for the Uniformed and Overseas Citizens Absentee Voting Act. Id. § 7-3-

20(C).

         Anyone who is a citizen of South Carolina and the United States is (subject

to exceptions for mental incapacity, imprisonment, or a felony conviction) eligible to

vote if he is at least eighteen years old, is not disabled from voting under the State

constitution, and lives in the county and polling precinct where he offers to vote. Id.

§ 7-5-120. A person must register to vote. Id. § 7-5-110.

         Registered voters can vote either in person on election day, id. § 7-13-710 et

seq., or by absentee ballot, id. § 7-15-10 et seq. Any registered voter may vote in

person. Id. § 7-13-710(A). But only certain voters qualify to vote by absentee ballot.

Id. § 7-15-320. Under this statute, certain voters are qualified to vote by absentee

ballot, as opposed to being exempt or excused from voting in person.

Absentee Voting in South Carolina

         Section 7-15-320 allows numerous voters to qualify to vote by absentee ballot:

                      (A) Qualified electors in any of the following
               categories must be permitted to vote by absentee ballot in
               all elections when they are absent from their county of
               residence on election day during the hours the polls are
               open, to an extent that it prevents them from voting in
               person:
                      (1) students, their spouses, and dependents
               residing with them;
                                            5
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 6 of 32



                    (2) persons serving with the American Red Cross or
             with the United Service Organizations (USO) who are
             attached to and serving with the Armed Forces of the
             United States, their spouses, and dependents residing
             with them;
                    (3) governmental employees, their spouses, and
             dependents residing with them;
                    (4) persons on vacation (who by virtue of vacation
             plans will be absent from their county of residence on
             election day); or
                    (5) overseas citizens.

                     (B) Qualified electors in any of the following
             categories must be permitted to vote by absentee ballot in
             all elections, whether or not they are absent from their
             county of residence on election day:
                     (1) physically disabled persons;
                     (2) persons whose employment obligations require
             that they be at their place of employment during the
             hours that the polls are open and present written
             certification of that obligation to the county board of voter
             registration and elections;
                     (3) certified poll watchers, poll managers, county
             board of voter registration and elections members and
             staff, county and state election commission members and
             staff working on election day;
                     (4) persons attending sick or physically disabled
             persons;
                     (5) persons admitted to hospitals as emergency
             patients on the day of an election or within a four-day
             period before the election;
                     (6) persons with a death or funeral in the family
             within a three-day period before the election;
                     (7) persons who will be serving as jurors in a state
             or federal court on election day;
                     (8) persons sixty-five years of age or older;
                     (9) persons confined to a jail or pretrial facility
             pending disposition of arrest or trial; or
                     (10) members of the Armed Forces and Merchant
             Marines of the United States, their spouses, and
             dependents residing with them.

Id. § 7-15-320.




                                          6
    3:20-cv-01552-JMC      Date Filed 05/11/20    Entry Number 46     Page 7 of 32



        A voter seeking to vote by absentee ballot must submit an absentee ballot

application request to the County Board. Id. § 7-15-330. When submitting this

application, a voter must swear that he is a qualified elector, entitled to vote in that

election, and will not vote again in that election. Id. § 7-15-340. Violating that oath

is a criminal offense. Id. The County Board then provides the voter with an

absentee ballot, along with instructions, a return-addressed envelope, and any

additional necessary information. Id. § 7-15-370.

        On the absentee ballot return-addressed envelope, the voter must make this

oath:

              I hereby swear (or affirm) that I am duly qualified to vote
              at this election according to the Constitution of the State
              of South Carolina, that I have not voted during this
              election, that the ballot or ballots contained in this
              envelope is my ballot and that I have received no
              assistance in voting my ballot that I would not have been
              entitled to receive had I voted in person at my voting
              precinct.”

Id. § 7-15-380. This oath must be “witnessed by someone designated by the voter.”

Id. The statute does not limit who this witness may be. If the ballot return-address

envelope is not witnessed or there is no witness address, the ballot cannot be

counted.

        Absentee ballots are then returned to the County Board, which keeps a

record of the returned absentee ballots and stores them in a locked box in its office.

Id. § 7-15-385. Votes are then counted on election day. Id. § 7-15-420. An absentee

ballot that is not properly signed and witnessed may not be counted. Id.




                                           7
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 8 of 32



South Carolina’s 2020 elections

      Statewide Democratic and Republican primaries are scheduled for June 9,

with runoffs slated for June 23 (if necessary). Absentee voting is currently well

underway. County Boards have already received significantly more absentee ballot

applications from voters than in previous years for statewide primaries. As of May

7, County Boards had already received over 75,900 requests for absentee ballots for

the June 9 primaries. (By comparison, approximately 60,000 total absentee ballots

were issued to voters in the 2018 statewide primary.) Over 34,400 voter absentee

applications have been returned. More than 21,300 ballots have been issued to

voters and more than 2,950 ballots have been returned to the County Boards. See

Decl. of Marci Andino ¶ 4 (Election Defs.’ Ex. 2).

                                  Legal Standard

      When plaintiffs seek a preliminary injunction, they must satisfy each of four

elements: “(1) they are likely to succeed on the merits, (2) they are likely to suffer

irreparable harm, (3) the balance of hardships tips in their favor, and (4) the

injunction is in the public interest.” Metro. Reg’l Info. Sys., Inc. v. Am. Home Realty

Network, Inc., 722 F.3d 591, 595 (4th Cir. 2013). A preliminary injunction is

“an extraordinary remedy,” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24

(2008), and even more extraordinary when the injunction sought is a mandatory one

(which changes the status quo), see Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.

1980) (the power to issue a mandatory preliminary injunction “should be exercised

sparingly”).




                                           8
     3:20-cv-01552-JMC       Date Filed 05/11/20    Entry Number 46   Page 9 of 32



                                        Argument

I.     The Plaintiffs are not likely to succeed on the merits.

       “[V]oting is of the most fundamental significance under our constitutional

structure.” Burdick v. Takushi, 504 U.S. 428, 433 (1992). No one disputes that. But

“the right to vote in any manner” is not “absolute.” Id. States may regulate

elections. See, e.g., U.S. Const. art. I, § 4. Indeed, such regulation is necessary to

ensure that elections are fair and orderly. Burdick, 504 U.S. at 433.

       A.     Heightened scrutiny does not apply to the Plaintiffs’ claims.

       Analyzing election regulations is not a one-size-fits-all task. Rather, a court

typically “must weigh ‘the character and magnitude of the asserted injury to the

rights protected by the First and Fourteenth Amendments that the plaintiff seeks to

vindicate’ against ‘the precise interests put forward by the State as justifications for

the burden imposed by its rule,’ taking into consideration ‘the extent to which those

interests make it necessary to burden the plaintiff’s rights.’” Id. at 434 (quoting

Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)). In other words, “the rigorousness

of [the judicial] inquiry into the propriety of a state election law depends upon the

extent to which a challenged regulation burdens First and Fourteenth Amendment

rights.” Id. When a restriction is “severe,” it must be “narrowly drawn to advance a

state interest of compelling importance.” Id. On the other hand, when it is a

“reasonable, nondiscriminatory” restriction, “the State’s important regulatory

interests are generally sufficient to justify” it. Id.

       The Plaintiffs insist that the Qualification and Witness Requirements

warrant heightened scrutiny. But they do so without acknowledging that the United


                                             9
    3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46     Page 10 of 32



State Supreme Court has refused to examine absentee-voting provisions with such

an exacting eye when the plaintiffs had other options for exercising their right to

voe.1 In McDonald v. Board of Election Commissioners of Chicago, the Court

reviewed a challenge by unsentenced inmates in Cook County, who, although

qualified voters, could not go to their polling places because they were incarcerated.

Yet they could not obtain absentee ballots because they did not fall into one of the

four categories of voters eligible to vote by absentee ballot under Illinois law. The

Supreme Court expressly rejected the inmates’ invitation to apply heightened

scrutiny for two reasons. First, the state’s “absentee provisions are not drawn on the

basis of wealth or race.” 394 U.S. at 807. Second, the state’s absentee rules did not

“impact [the inmates’] ability to exercise the fundamental right to vote,” but rather

only their “right to receive absentee ballots.” Id. These same things are true of the

Qualification and Witness Requirements: Neither is based on wealth or race, as all

South Carolina voters must comply with them, and both Requirements relate to the

right to receive (or submit) an absentee ballot. Although McDonald predates

Anderson and Burdick, the Supreme Court in Burdick cited McDonald approvingly

in discussing the standard of review, so it is still good law that binds this Court to

apply a lower level of scrutiny to the Qualification Requirement and Witness

Requirement. See Burdick, 504 U.S. at 434.




      1  Nor do the cases the Plaintiffs cite on the level of scrutiny consider
McDonald, see Mem., ECF No. 7-1 at 27–28, though that is presumably because,
unlike this case, those cases did involve absentee voting (making those cases of little
value here).

                                          10
    3:20-cv-01552-JMC       Date Filed 05/11/20   Entry Number 46   Page 11 of 32



        One important part of McDonald also bears mentioning: “[T]here [was]

nothing in the record to show that appellants are in fact absolutely prohibited from

voting by the State.” McDonald, 394 U.S. at 809 n.7. The same is true here. The

Plaintiffs can still exercise their right to vote, making O’Brien v. Skinner, 414 U.S.

524 (1974), (on which the Plaintiffs rely, see Mem., ECF No. 7-1 at 40) irrelevant. In

that case, New York inmates could not vote in any manner. That is not the situation

here.

        B.    A cornerstone of the Plaintiffs’ argument has been removed.

        At least seven times in the memorandum, the Plaintiffs invoke Governor

McMaster’s “home or work” order to argue that forcing people to choose to vote or

risk their health is unreasonable when the State’s chief executive has instructed

South Carolinians to stay at home unless they are going to work, visiting family, or

obtaining essential services. This executive order, they say, demonstrates the

gravity of the situation.

        But Governor McMaster lifted that order as of May 4. See Office of the

Governor, Exec. Order 2020-31. This means that although South Carolinians should

still abide by social-distancing protocols, the Governor has determined is now safe

for them to resume certain other activities. The Plaintiffs have therefore lost the

lead argument on both of the provisions they challenge. See Mem., ECF No. 7-1 at

29, 36.

        C.    The Plaintiffs are not likely to succeed on the Qualification
              Requirement.

        As an initial matter, one thing needs to be clear: The Constitution does not

require a state to allow anyone to vote by absentee ballot. See Griffin v. Roupas, 385
                                          11
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46    Page 12 of 32



F.3d 1128, 1131 (7th Cir. 2004). States are free to choose what, if any, absentee

voting to allow. See id.

      One additional preliminary matter: The Plaintiffs challenge section 7-15-320

generally. See Mem., ECF No. 7-1 at 47 (asking the Court to enjoin section 7-15-320

so that “any eligible voter, regardless of age or physical condition” to vote by

absentee ballot in the June 9 primary). Their arguments focus solely on the

supposed burden on voters because of COVID-19. See Mem. 29–32. Thus, the

Election Defendants likewise focus only on that issue.

             1.     The Plaintiffs have overstated any burden.

      It is worth noting at the outset the many voters already covered by the plain

language of the statute. Among the people at heightened risk with COVID-19

include those who are 65 years of age and older, live in a nursing home or long-term

care facility, are immunocompromised, or who have conditions like asthma, severe

obesity, chronic lung disease, diabetes, serious heart conditions, kidney disease

requiring dialysis, and liver disease. See Ctrs. for Disease Control & Prevention,

Groups     at     Higher    Risk    for   Severe     Illness   (Apr.    17,    2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html. Assuming that someone living in a long-term care facility is either

over 65 or has some serious health condition (a safe assumption), all of these people

can already vote by absentee ballot. See S.C. Code §§ 7-15-320(B)(1) (“physically

disabled persons”); 7-15-320(B)(8) (“persons sixty-five years of age or older”). Thus,

South Carolina’s absentee-voting rules already protect the vast majority of those

most at risk due to COVID-19, meaning that the Plaintiffs need no relief from this


                                          12
    3:20-cv-01552-JMC      Date Filed 05/11/20      Entry Number 46   Page 13 of 32



Court to protect the “two distinct groups [that] are at particularly severe risk.”

Mem., ECF No. 7-1 at 31.

      Turn now to the individual Plaintiffs who address the Qualification

Requirement specifically. Jeremy Rutledge alleges that, despite having systemic

scleroderma, a chronic autoimmune disorder that affects his skin and organs, he

does not consider himself physically disabled. See Decl. of Jeremy Rutledge ¶¶ 5–6,

ECF No. 7-20. His belief does not matter. The law says what it says. The plain

language of the statute controls, and his chronic illnesses mean Rutledge is

qualified to vote by absentee ballot. Neither the Election Defendants nor South

Carolina courts have ever strictly read “cannot” in section 7-15-310(4) to require a

voter literally be unable to appear in person to qualify as “physically disabled.”

      The    same    is   true   of   Trena    M.    Walker.   Her    emphysema       and

immunocompromised condition qualifies her to vote by absentee ballot. See Decl. of

Trena M. Walker ¶ 7, ECF No. 7-21. Her belief that she is not physically disabled is

also irrelevant.

      As for Mary Thomas, the Plaintiffs claim she has “no reason to vote absentee”

other than self-quarantining, Mem., ECF No. 7-1 at 31, but she qualifies to vote by

absentee ballot because she is over sixty-five years old, see S.C. Code § 7-15-

320(B)(8); Decl. of Mary T. Thomas ¶ 8, ECF No. 7-18. The Qualification

Requirement therefore does not impact her.

      In addition to these Plaintiffs for whom the Qualification Requirement is no

burden at all, that requirement is a not an unreasonable burden for others. Nea

Richard, for instance, wants to be a poll worker (which allows her to vote by


                                          13
    3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46     Page 14 of 32



absentee ballot, see S.C. Code § 7-15-320(B)(3)) and says more in-person voting will

be a danger to her health and take more time than usual. See Decl. of Nea Richard

¶¶ 6, 9, 10, ECF No. 7-19. Unless a court were to mandate that the State hold the

primary and general election exclusively by mail, people will have to serve as poll

workers, and voters will have the right to vote in person. Some delays because of

the extra precautions are inevitable, but they constitute no reason to rewrite the

statute.

      Some evidence the Plaintiffs offer on the Qualification Requirement is

inadmissible. For instance, the only way Brenda Murphy could know about the

voter described in Paragraph 12 of her Declaration is not willing to vote in person is

if that voter told Murphy so. See Decl. of Brenda C. Murphy ¶ 12, ECF No. 7-17.

Yet, that is hearsay that the Court cannot consider. See Fed. R. Evid. 802.

      Finally, on the suggestion that in-person voting is per se unsafe, that is false.

The Election Defendants have been and will continue to be providing special

COVID-19 training to poll managers on social distancing and sanitation, so that

check-in stations are properly spaced, voters leave six feet between themselves in

line, voting equipment is cleaned between voters. The Election Defendants have

also ordered personal protective equipment (like masks and gloves), cleaning

supplies, sneeze guards for check-in stations, and cotton swabs for voters to use

instead of fingers. Decl. of Marci Andino ¶ 3. Voting may take longer because of

these precautions, but it can take place safely, employing the social distancing

guidelines recommended by the CDC and DHEC. See Ctrs. for Disease Control &




                                         14
    3:20-cv-01552-JMC         Date Filed 05/11/20    Entry Number 46        Page 15 of 32



Prevention,    How     to     Protect   Yourself     and     Others,      (Apr.    24,   2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.

       Ultimately,    “even    assuming    that     the    burden   [of    the    Qualification

Requirement] may not be justified as to a few voters, that conclusion is by no means

sufficient to establish [the Plaintiffs’] right to the relief they seek in this litigation.”

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 199–200 (2008) (internal

footnote omitted). The Supreme Court has refused to allow election-case plaintiffs to

strike down provisions that—like the Qualification Requirement—burden at most a

few voters. That is particularly so in a case like this, when the Qualification

Requirement does not severely burden any individual Plaintiff.

              2.     The State has a compelling interest.

       The Plaintiffs insist the State does not have “a discernable interest in

compelling citizens to vote in person in the midst of a dangerous pandemic.” Mem.,

ECF No. 7-1 at 33. That is a strawman.2

       The correct question is whether the State has an interest in enforcing the

Election Law that is on the books. Of course the State does. See United States v.

Dickson, 40 U.S. 141, 162 (1841) (Story, J.) (“ours is a government of laws, and not

of men”).

       South Carolina law generally requires in-person voting. See S.C. Code § 7-13-

710 et seq. Certain voters are qualified to vote by absentee ballot if they chose to do so.

       2Note that neither the Election Defendants nor even the Governor could give
every South Carolina voter the option to vote by mail-in absentee ballot but are
merely refusing to do so. See S.C. Const. art. I, § 7 (“The power to suspend the laws
shall be exercised only by the General Assembly or by its authority in particular
cases expressly provided for by it.”).

                                            15
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 16 of 32



See id. § 7-15-320. These voters are not exempt or excused from voting in-person,

but rather they can be qualified to vote by absentee ballot, if they would rather vote

that way than in person.

      Like many policy choices, absentee voting has benefits and drawbacks. On

one side of the proverbial ledger, it makes voting easier for certain individuals who

might find going to their polling place challenging. See McDonald, 394 U.S. at 807

(noting that absentee-voting rules “are designed to make voting more available to

some groups who cannot easily get to the polls”). On the other side, it heightens the

risk of voting fraud.3 See Griffin, 385 F.3d at 1130–31 (collecting sources on voting

fraud and absentee voting). To balance these competing interests, South Carolina

has determined to give some voters—but not all—the right to qualify to vote by

absentee ballot.

      The Plaintiffs implicitly admit that not all voters qualify under state law to

vote by absentee ballot, claiming that the Defendants rejected an interpretation of

state law to allow everyone to qualify. See Mem., ECF No. 7-1 at 33–34. They have

rejected the Plaintiffs’ interpretation for good reason: it is not a plausible one

because it does not comport with the plain meaning of the statutory definition of

“physically disabled persons.”




      3 Though they do not raise election integrity here, the Plaintiffs do so in the
context of the Witness Requirement, and they challenge voter fraud as a legitimate
basis for the State’s interest. Presumably, they would take the same view here. In
any event, there is conflicting scholarship on this subject, and it is for legislatures,
not courts, to weigh that evidence and enact appropriate legislation.

                                          16
    3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46     Page 17 of 32



                   i.     The Plaintiffs’ interpretation is inconsistent with
                          the language of the statute.

      The starting point for interpreting what a “physically disabled person” under

section 7-15-310(4) must be the General Assembly’s intent. Hodges v. Rainey, 341

S.C. 79, 85, 533 S.E.2d 578, 581 (2000) (calling this intent the “cardinal rule of

statutory construction”). And to determine legislative intent, this Court looks first

to the words that the General Assembly used. Smith v. Tiffany, 419 S.C. 548, 555,

799 S.E.2d 479, 483 (2017) (“It is axiomatic that statutory interpretation begins

(and often ends) with the text of the statute in question.”). Those words must be

read in context such that all parts of the statute are given effect and work

harmoniously together. CFRE, LLC v. Greenville Cty. Assessor, 395 S.C. 67, 74, 716

S.E.2d 877, 881 (2011).

      The Election Law defines a “physically disabled person” as someone “who,

because of injury or illness, cannot be present in person at his voting place on

election day.” S.C. Code § 7-15-310(4). The Plaintiffs are correct that COVID-19 is

an illness. See Mem., ECF No. 7-1 at 34.

      But it does not follow that every South Carolina voter is statutorily defined

as “physically disabled” because COVID-19 is an illness. For one, that conclusion

belies the common use of the words in section 7-15-310(4). See Olds v. City of Goose

Creek, 424 S.C. 240, 249, 818 S.E.2d 5, 10 (2018) (“In construing a statute, its words

must be given their plain and ordinary meaning without resorting to subtle or

forced construction to limit or expand the statute’s operation.”). A simple example

shows how. If someone says, “I am not going because of the flu,” the listener would

understand that that person has the flu. In other words, he is sick. On the other
                                           17
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 18 of 32



hand, to convey that this person did not want to go somewhere because of fear of the

flu, that person would say, “I am not going because I don’t want to catch the flu.”

      For another, their argument wrongly reads “because of . . . illness” in

isolation. See Senate by & through Leatherman v. McMaster, 425 S.C. 315, 322, 821

S.E.2d 908, 912 (2018) (“We . . . should not concentrate on isolated phrases within

the statute.”). In addition to a “physically disabled person” being qualified to vote by

absentee ballot, a voter “attending sick or physically disabled persons” may also

vote by absentee ballot. S.C. Code § 7-15-320(B)(4). These are two distinct

qualifications for being able to vote absentee. The only way to harmonize these

provisions and to give meaning to both is to interpret a “physically disabled person”

as a person with an illness and to interpret a person “attending” the physically

disabled person as someone giving care to a person with an illness. After all a

person with only the fear of contracting an illness does not need a caregiver. Plus, if

the Plaintiffs’ view of “physically disabled” were correct, the sick person’s illness

would already qualify the care giver to vote by absentee ballot, so section 7-15-

320(B)(4) would be superfluous. See Senate by & through Leatherman, 425 S.C. at

322, 821 S.E.2d at 912 (“we must read the statute so that no word, clause, sentence,

provision or part shall be rendered surplusage, or superfluous” (internal quotation

mark omitted)).

      To be sure, section 7-15-310(4) must “be liberally construed in order to

effectuate” its purpose. S.C. Code § 7-15-20. That is why, for example, the SEC has

never strictly read “cannot” in section 7-15-310(4) to require a voter to be literally

unable to appear in person to qualify as “physically disabled.” Nevertheless,


                                          18
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46    Page 19 of 32



liberally construing the statute is not a license to ignore the words themselves or

the context in which they appear. See Gregory v. S.C. Democratic Exec. Comm., 247

S.E.2d 439, 444 (S.C. 1978) (although “our absentee voting statutes should be given

a liberal construction, we cannot extend statutes to accommodate errors if such

interpretation would be contrary to clear mandatory language by the Legislature”).

The words here require a voter to have an illness to qualify to vote by absentee

ballot, not simply have the fear of contracting an illness.

                    ii.    The Plaintiffs’ interpretation does not align with
                           the history of the statute.

      If the language of the statutes leaves any doubt, the history of these

provisions removes it. See In re Hosp. Pricing Litig., King v. AnMed Health, 377 S.C.

48, 54, 659 S.E.2d 131, 134 (2008) (“The history of the period in which the statute

was passed may be considered in interpreting the statute.”).

      The General Assembly established in 1972 the right to vote by absentee

ballot if a voter was “physically unable to present himself” at the polls. 1972 S.C.

Acts No. 1574, § 2 (“Any qualified elector who will be physically unable to present

himself at his precinct on election day shall be permitted to vote by absentee

ballot.”). When five Richland County voters sought to use this provision to vote by

absentee ballot when they would be out of town on election day, the Attorney

General sought a declaration from this Court on whether this statute “extends the

right of absentee voting only to those qualified electors who are unable to present

themselves at their voting precinct by reason of illness, injury or other physical

infirmity.” State ex rel. McLeod v. Ellisor, 259 S.C. 364, 368, 192 S.E.2d 188, 188–89

(1972) (per curiam).
                                          19
    3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46     Page 20 of 32



      In examining the language of Act 1574, this Court recognized that the

“ordinary signification of the words ‘physically unable’ is bodily incapacity or

physical infirmity.” Id. at 368–69, 192 S.E.2d at 189. The Court looked to the

dictionary for definitions for “unable” and “physically” and concluded that “[t]o

interpret these words to mean something other than inability by reason of illness,

injury or other bodily infirmity is to place a strained and unnatural construction on

them in violation of the South Carolina rule that the words are to be taken in their

ordinary and literal meaning.” Id. at 369, 192 S.E.2d at 189. The Court bolstered its

conclusion by comparing the language of Act 1574 with other provisions on absentee

voting, as interpreting Act 1574 to mean any voter who was absent on election day

regardless of illness or injury would implicitly repeal the other absentee provisions s

(something, of course, the law disfavors). See id. at 369–70, 192 S.E.2d at 189–90.

      Less than three years later, the General Assembly amended the provisions

for absentee voting. In Act 301 of 1975, the General Assembly defined a “physically

disabled person” as “a person who, because of injury or illness, cannot be present in

person at his voting place on Election Day.” 1975 S.C. Acts No. 301, § 1 (codified at

S.C. Code § 23-441(4) (1962)). The General Assembly allowed these physically

disabled people to vote by absentee ballot, whether or not they would be absent from

their county of residence on election day. Id. (codified at S.C. Code § 23-442(5)

(1962)). This provisions have not substantively changed since 1975. See 2015 S.C.

Acts No. 79, § 4; 2014 S.C. Acts No. 289, § 6;4 2000 S.C. Acts No. 392, § 10; 1997 S.C.



      4 This act restructured the subsections of 7-15-320 and moved “physically
disabled persons” to its current location in section 7-15-320(B)(1).

                                          20
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 21 of 32



Acts No. 25, § 1; 1996 S.C. Acts No. 434, § 19; 1994 S.C. Acts No. 365, § 3; 1989 S.C.

Acts No. 193, § 2; 1984 S.C. Acts No. 266, § 7; 1982 S.C. Acts No. 280, § 1.5

      When Act 301 is considered in light of Ellisor, it is apparent that the General

Assembly was codifying the South Carolina Supreme Court’s holding. See State v.

McKnight, 352 S.C. 635, 648, 576 S.E.2d 168, 175 (2003) (“There is a presumption

that the legislature has knowledge of previous legislation as well as judicial

decisions construing that legislation when later statutes are enacted on related

subjects.”). The General Assembly used the same words (“injury” and “illness”) to

define “physically disabled person” that the South Carolina Supreme Court used in

analyzing Act 1574. And the General Assembly gave the same people (those unable

to vote in person because of injury or illness) the right to vote by absentee ballot

that had it under the Court’s interpretation of Act 1574.

      D.     The Plaintiffs are not likely to succeed on the Witness
             Requirement.

             1.     The Plaintiffs again have overstated any burden.

      The Plaintiffs portray the Witness Requirement as a grave threat to their

health. Having to have their absentee ballots witnessed, they insist, gives them an

“impossible choice[]” of voting or their health. Mem., ECF No. 7-1 at 39.

      Before getting to any specifics, a general observation about the witness

requirement is necessary: Anyone can be a witness for an absentee ballot—the

statute imposes no limitations. See S.C. Code §§ 7-15-220; 7-15-380(A). Thus, South

Carolina’s witness requirement is far less burdensome than other witness

      5 This act moved these provisions to their current code sections of 7-15-310
and 7-15-320.

                                          21
    3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46     Page 22 of 32



requirements, such as Oklahoma’s, which requires an absentee ballot be notarized

and was just struck down by that state’s supreme court. See Okla. Stat. tit. 26, § 14-

108(A); League of Women Voters v. Ziriax, --- P.3d ---, 2020 WL 2111348 (Okla. May

4, 2020).

      In fact, South Carolina’s requirement is less stringent than it used to be. As

originally enacted, South Carolina (like Oklahoma) required the oath of a voter

casting an absentee ballot had to be notarized. See 1953 S.C. Acts No. 48 (codified at

S.C. Code 23-449.5 (1962)). The General Assembly has removed the notarization

requirement.

      Given the broad availability of potential witnesses for a South Carolina

absentee ballot, the Plaintiffs have overstated the burden of getting a witness to

sign their absentee ballots. For example, Mary Thomas says she has “cut off all

unnecessary in-person contact with others.” Decl. of Mary T. Thomas ¶ 6, ECF No.

7-18 (emphasis added). She has some in-person contact (none of whom she claims is

ineligible to be a witness), and that person could witness her absentee ballot when

seeing Thomas for another reason.

      Similarly, Rutledge lives with his wife. See Decl. of Jeremy Rutledge ¶ 8, ECF

No. 7-20. His wife can witness his ballot. And although Dr. Williams has (or had)

COVID-19, making it “dangerous” to interact with her husband, Mem., ECF No. 7-1

at 38, her husband could use his own pen and watch from a different room to

witness her ballot. As for Walker, the Plaintiffs point to no law prohibiting an

eleven year old from being a witness, and the SEC has never issued any guidance

saying he could not be. See Decl. of Trena M. Walker ¶ 2, ECF No. 7-21.


                                         22
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46    Page 23 of 32



      As with the Qualification Requirement, some of the evidence the Plaintiffs

offer on the Witness Requirement is inadmissible. For example, Dr. Williams, for

instance claims that she would have witnessed “many” absentee ballots for voters

“who have no one else to” witness their ballots, but she offers nothing to corroborate

that any of these nameless people have no other witness options, nothing about who

told her this, or why no one else from the Family Unit can perform these duties. See

Decl. of Brenda C. Williams, M.D. ¶ 8; Fed. R. Evid. 602; Fed. R. Evid. 802.

      More generally, a neighbor, friend, or delivery driver (if a voter is perfectly

self-quarantining, someone still has to be delivering food) could witness an absentee

ballot through a door. This requirement has existed since the 1950s and in its

current form since the 1980s, see 1982 S.C. Acts No. 280, § 1; 1953 S.C. Acts No. 48,

and it is clearly marked on absentee ballots, see Decl. of Marci Andino ¶ 7. Even if

having an absentee ballot witnessed takes a little more effort because of COVID-19

(which will be the case for only a limited number of voters), the witness requirement

can still be satisfied with reasonable efforts. See AnMed Health v. S.C. Dep’t of

Employment & Workforce, 404 S.C. 224, 229, 743 S.E.2d 854, 857 (Ct. App. 2013)

(“What is ‘reasonable’ will vary according to the circumstances of each case . . . .”);

see also Burdick, 504 U.S. at 441 (upholding “reasonable” burdens). Ultimately, the

Witness Requirement “is a generally applicable, nondiscriminatory voting

regulation, and [Supreme Court] precedents refute the view that individual impacts

are relevant to determining the severity of the burden it imposes.” Crawford, 553

U.S. at 205 (Scalia, J., concurring).




                                          23
    3:20-cv-01552-JMC      Date Filed 05/11/20    Entry Number 46     Page 24 of 32



      The Plaintiffs try to bolster their burden argument with statistics of how the

Witness Requirement impacts African-Americans differently than other groups. See

Mem., ECF No. 7-1 at 37–39. They cite, however, no case law holding that such

statistics are relevant to the analysis of the severity of a burden. Indeed,

Crawford—a case also dealt with “a neutral, nondiscriminatory regulation of voting

procedure”—rejects this idea. Crawford, 553 U.S. at 203 (controlling opinion).

             2.     The State again has a compelling interest.

      “A State indisputably has a compelling interest in preserving the integrity of

its election process. Confidence in the integrity of our electoral processes is essential

to the functioning of our participatory democracy.” Purcell v. Gonzalez, 549 U.S. 1, 4

(2006) (per curiam) (citation omitted).

      The Witness Requirement furthers this goal. It provides “assurance of the

authenticity of the absentee vote.” Gregory, 247 S.E.2d at 444.

      Not so, say the Plaintiffs. They insist that the witness requirement provides,

at best, minimal benefits in protecting the integrity of an election. Overseas voters,

they point out, do not have a witness requirement, and Congress removed the

federal requirement.6 See Mem., ECF No. 7-1 at 40–41.




      6   On the elimination of this requirement by Congress, the Plaintiffs point
only to a committee report to explain congressional thinking. Courts have said time
and again such reports shed little light on the thinking of members, who are, after
all, elected by the people and have the authority to pass legislation. See, e.g., Digital
Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 783 n.* (2018) (Thomas, J., concurring in
part and concurring in the judgment) (quoting an exchange on the Senate floor
observing that staff, not members, drafted a committee report).

                                           24
    3:20-cv-01552-JMC      Date Filed 05/11/20    Entry Number 46     Page 25 of 32



      These arguments wrongly ask the Court to evaluate legislative decisions. Of

course, “[i]t is not the function of a court to determine whether the public policy that

finds expression in legislation . . . is ill or well conceived.” Williams v. Mayor & City

Council of Baltimore, 289 U.S. 36, 42 (1933).

      Eleven states in addition to South Carolina also require a witness signature.

See National Conf. of State Legislatures, Verification of Absentee Ballots,

https://www.ncsl.org/research/elections-and-campaigns/verification-of-absentee-

ballots.aspx (last visited May 4, 2020). The legislatures of these states have made a

policy determination that a witness signature helps protect the integrity of an

election. That is a reasonable conclusion, particularly given the requirement of

witness signatures on other legal documents. See, e.g., S.C. Code §§ 30-7-20 (liens

on real property); 47-9-370 (branding of livestock).

      Look at how South Carolina’s witness signature requirement works. A voter

casting an absentee ballot must swear that she is qualified to vote in the election,

has not double voted, and received no improper assistance. See S.C. Code § 7-15-

380(A). That signature must be witnessed by someone who signs the return-

addressed envelope and puts his address. See id.

      This witness requirement serves multiple purposes. In the first place, it can

deter fraud. Even if someone intent on committing fraud might be willing to forge

the witness signature requirement, the requirement may deter others. In the

second, in the case of a challenged ballot, it allows election officials to investigate

whether the ballot is valid by contacting the witness. (The Plaintiffs’ insinuation




                                           25
    3:20-cv-01552-JMC       Date Filed 05/11/20   Entry Number 46   Page 26 of 32



that a witness cannot be identified because he does not have to print his name is

therefore false.)

       None of the cases the Plaintiffs cite helps their cause because none involves a

witness requirement on an absentee ballot. In Libertarian Party of Virginia v. Judd,

718 F.3d 308 (4th Cir. 2013), the court addressed the witness requirement for a

candidate’s petition to get on the ballot, and the witness under that statute had to

be the candidate or a Virginia resident—restrictions that do not apply to South

Carolina’s absentee ballots. The Ohio statute in Northeast Ohio Coalition for the

Homeless v. Husted, 837 F.3d 612 (6th Cir. 2016), concerned absentee ballots and

identifying voters, not protecting the integrity of an election, as Ohio did not raise

that as a defense at trial.7 And One Wisconsin Institute, Inc. v. Thomsen, 198 F.

Supp. 3d 896 (W.D. Wis. 2016), dealt with the length of time in which in-person

early voting was allowed.

              3.    The Witness Requirement is valid under the Voting
                    Rights Act.

       The Plaintiffs’ last attack on the Witness Requirement is based on the Voting

Rights Act. See Mem., ECF No. 7-1 at 42–44. Under federal law, no citizen may be

denied the right to vote “because of his failure to comply with any test or device,”

including being required to “prove his qualifications by the voucher of registered

voters or members of any other class.” 52 U.S.C. §§ 10501(a), (b)(4).

       7 Given that Ohio did not raise this defense at trial, see 837 F.3d at 633
(discussing what evidence was offered at trial) it is unclear why the Sixth Circuit
made voter fraud the central focus of the State’s interest. Even on appeal, the State
did not focus on voter fraud as its interest. See Br. of Husted and State of Ohio 28–
33, Northeast Ohio Coalition for the Homeless v. Husted, No. 16-3603 (6th Cir. July
1, 2016).

                                          26
    3:20-cv-01552-JMC       Date Filed 05/11/20   Entry Number 46   Page 27 of 32



       Before getting to any analysis, it is worth noting what is missing from the

Plaintiffs’ argument: any case holding that a witness requirement violates this

statute. Thus, the Plaintiffs ask this Court to break new legal ground.

       In so asking, the Plaintiffs ignore the plain language of § 10501. A “test or

device” includes a requirement that a voter “prove his qualifications by the voucher

of registered voters or members of any other class.” 52 U.S.C. § 10501(b)(4). South

Carolina law does not require that the witness be another registered voter or the

member of any particular class. See S.C. Code § 7-15-380. Therefore, it is not an

illegal “test or device.”

       Moreover, the Plaintiffs’ reading of § 10501 would undermine election

integrity or force states to abandon absentee voting (or at least restrict it

significantly). Absentee voting raises particular challenges that in-person voting

does not. To address these challenges, states have adopted various generally

applicable provisions to avoid potential fraud in absentee voting. Protecting against

that fraud is valid state interest. And it is one that has nothing to do with the

purpose of § 10501, which was to prevent states from using things like literacy

tests, good moral character tests, or vouchers from other votes to disenfranchise

voters. See Ely v. Klahr, 403 U.S. 108, 118 & n.2 (1971) (discussing the ban on “tests

and devices”); cf. Ne. Ohio Coal. for the Homeless, 837 F.3d at 629 (“The address-

and-birth-date requirements simply do not fall within the meaning of ‘test or

device,’ as used in the statute.”).




                                          27
       3:20-cv-01552-JMC    Date Filed 05/11/20   Entry Number 46   Page 28 of 32



II.      The Plaintiffs do not face an irreparable harm without an injunction.

         The Plaintiffs’ argument on irreparable harm is simple: Without an

injunction, because of COVID-19, their right to be vote will be lost. See Mem., ECF

No. 7-1 at 44–45. Not so, for at least three reasons.

         First, the Plaintiffs can vote. With the steps the Election Defendants are

taking and by following guidance from the CDC and DHEC about social distancing

and hand washing, people can safely vote in person. Framing the choice as either

voting or death misstates the situation (particularly in light the “home or work”

order being lifted).

         Second, the Plaintiffs do not face any severe burden under the absentee-

voting rules. Thomas, Rutledge, Williams, Richard, and Walker are all qualified to

vote by absentee ballot. Getting a signature on those absentee ballots is not as

challenging as they portray it.

         Third, the Plaintiffs claim, without any evidentiary support, members of the

Family Unit will suffer without an injunction. See Decl. of Brenda C. Williams, M.D.

¶¶ 3–4, ECF No. 7-22. These unsupported assertions carry little weight, especially

in light of the overstatements of the burdens that the individual Plaintiffs face. As

for the Family Unit as an entity, that it has to divert resources now to COVID-19 is

no reason to issue an injunction. See Decl. of Brenda C. Williams, M.D. ¶ 5, ECF No.

7-22. Many other organizations have also diverted resources because of COVID-19.

III.     The equities and the public interest counsel against an injunction.

         Taking these factors together as the Plaintiffs did, at least four

considerations counsel against an injunction.


                                          28
    3:20-cv-01552-JMC     Date Filed 05/11/20   Entry Number 46    Page 29 of 32



       The first is practical. The Plaintiffs can exercise their right to vote. As

explained already, see supra Parts I.C.1. and I.D.1, the Plaintiffs have overstated

any burden that exists.

       The second is logistical. Absentee voting is underway. Voters have already

obtained absentee ballots that require a witness signature. Decl. of Marci Andino

¶ 4. Absentee ballots have already been returned to the County Boards. Id.

Changing the rules in the middle of the election threatens to confuse voters. As the

Supreme Court has cautioned, courts must be wary of changes to procedures “just

weeks before an election.” Purcell, 549 U.S. at 4. Those changes, “especially

conflicting orders” (which is possible here because there is a case in the South

Carolina Supreme Court about section 7-15-310 and another case in federal court),

can “result in voter confusion and consequent incentive to remain away from the

polls.” Id. at 4–5.

       The third is precedential. Plaintiffs should be encouraged to act diligently n

bringing claims. Laches is one way the law promotes that diligence. Here, Governor

McMaster declared the first state of emergency in mid-March, yet the Complaint

was not filed until April 22, and then the motion for the preliminary injunction,

with its forty-page memorandum and twenty-two additional ECF attachments, was

not filed until April 28. Under South Carolina Election Law, voters can request an

absentee ballot any time in the calendar year of an election. See S.C. Code § 7-15-

330. Put another way, the Plaintiffs took more than a month after the public-health

emergency was declared to claim the injunction was necessary, and then demanded

that the Defendants respond in less than a week and the Court rule as quickly as


                                         29
    3:20-cv-01552-JMC      Date Filed 05/11/20   Entry Number 46     Page 30 of 32



possible—hardly a reasonable position. When timing is so tight, plaintiffs should be

expected to act more quickly in asserting their claims. Failing to do so, as these

Plaintiffs have, puts courts and election agencies and officials in an untenable

position. That is why courts have refused to grant relief when plaintiffs delay, even

in election cases. See, e.g., Simkins v. Gressette, 631 F.2d 287, 296 (4th Cir. 1980)

(holding that the plaintiffs’ delay in bringing a suit until the eve of an election as a

sufficient basis to deny their claims); Smith v. S.C. Election Comm’n, 874 F. Supp.

2d 483, 498 (D.S.C. 2012) (three-judge court) (holding that a delay of forty days in

filing a complaint was sufficient for laches to apply). This is particularly true when,

as here, statutes have been in effect for decades before they are challenged.

      The fourth is constitutional. The role of courts in our constitutional republic

is to interpret the law. See Marbury v. Madison, 5 U.S. 137, 177 (1803). It is not to

rewrite the law. See Puerto Rico v. Franklin California Tax-Free Tr., 136 S. Ct.

1938, 1949 (2016). The language of the Qualification Requirement and Witness

Requirement is plain, and the Court is bound to apply those provisions as the

General Assembly adopted them. See id. at 1946 (“The plain text of the [statute]

begins and ends our analysis.”); Hodges, 341 S.C. at 85, 533 S.E.2d at 581 (calling

legislative intent the “cardinal rule of statutory construction” and the words of the

statute as the best evidence of that intent); see also S.C. Const. art. II, § 10 (giving

the General Assembly the responsibility to “provide for the administration of

elections and for absentee voting”). As a three-judge panel once said in a challenge

to election law, “[t]he public has an interest in ensuring that the State’s general

election is conducted pursuant to state law.” Smith v. S.C. State Election Comm’n,


                                          30
    3:20-cv-01552-JMC       Date Filed 05/11/20   Entry Number 46    Page 31 of 32



901 F. Supp. 2d 639, 649 (D.S.C. 2012) (three-judge court). At its essence, the

Plaintiffs’ request is for the Court to rewrite the South Carolina Election Law

because of the seriousness of COVID-19. To do so would violate the Constitution

and fall into the trap of which Justice Holmes warned in Northern Securities Co. v.

United States: “Great cases, like hard cases, make bad law” because legal principles

give way to the urgency of the moment. 193 U.S. 197, 364 (1904) (Holmes, J.,

dissenting).

         Nothing the Plaintiffs say on this point overcomes these considerations. For

one, much of their argument here assumes they are right on the merits. See Mem.,

ECF No. 7-1 at 45–46. As discussed already, they are not. For another they point to

the public interest in protecting public health. See Mem., ECF No. 7-1 at 46. But

that argument is based on the Governor’s “home or work” order, which has been

lifted, and the CDC social distancing guidance, which the Election Defendants are

working diligently to implement on Election Day. And for a third, the Plaintiffs say

that absentee voting is protected in other ways. But they do not mention that the

other lawsuit pending in this Court regarding the 2020 elections seeks to undo

multiple of these protections for absentee voting on which the Plaintiffs rely here.

See Compl., Middleton v. Andino, No. 3:20-cv-1730-JMC (D.S.C. May 1, 2020), ECF

No. 1.

                                     Conclusion

         The motion for a preliminary injunction should be denied.




                                          31
3:20-cv-01552-JMC   Date Filed 05/11/20    Entry Number 46    Page 32 of 32



                                          Respectfully Submitted,


                                          s/ Wm. Grayson Lambert

                                          M. Elizabeth Crum
                                          Fed. ID No. 372
                                          Wm. Grayson Lambert
                                          Fed. ID No. 11761
                                          BURR & FORMAN LLP
                                          Post Office Box 11390
                                          Columbia, SC 29211
                                          (803) 799-9800

                                          Robert Bolchoz
                                          ROBERT BOLCHOZ LLC
                                          P.O. Box 6989
                                          Columbia, SC 29260
                                          (803) 790-7474

                                          Karl Smith Bowers, Jr.
                                          BOWERS LAW OFFICE
                                          P.O. Box 50549
                                          Columbia, SC 29250
                                          (803) 753-1099

                                          Harrison D. Brant
                                          STATE ELECTION COMMISSION
                                          1122 Lady Street, Suite 500
                                          Columbia, SC 29201
                                          (803) 734-9063

                                          Counsel for Defendants Marci Andino,
                                          John Wells, Clifford J. Elder, and
                                          Scott Moseley




                                  32
